The opinion of the court was delivered *>y
Willard, C. J.
The appeal in this case brings up only the rulings of the Circuit judge as to matters of law. The whole case turns on the question of the construction of a lease of lands for rice planting. If by the construction of the lease the lessee was only bound to advance a certain sum in making repairs, from whatever cause the necessity for such repairs might arise, whether before the commencement of the lease or during its continuance, then the Circuit judge properly held that the plaintiff ■ could not recover. The agreement is set forth in the opinion of the Circuit judge, and the conclusion of fact there stated must *112be regarded as conclusive on the present • appeal, where not affected by errors which we are called upon by the appeal to consider. Plaintiff claims to have expended on the leased premises, during the term of the lease, a large sum of money, and demands that such expenditure be repaid by defendants. Such a demand, to be sustained, must have a foundation in the contract of the parties. No agreement affecting the subject, made subsequent to the lease, has been established, so the demand must be determined by the terms of the lease itself.
The question arises, then, was the lessee, by the terms of the lease, bound to advance more than $500 in repairs,'from whatever cause the necessity for such repairs might arise? It is not contended that the necessity for such repairs arose from any misconduct on the part of the defendants. The lease contains a covenant to return the plantation in good order. It will not be necessary to consider what would have been the right of the parties if they had been wholly dependent on the covenant to return in good order. The lease contains a specific agreement as to repairs, and the duties imposed by such specific agreement must be considered in construing the covenant to return in good order. If, then, it should appear that the duty of the lessee to repair is limited in a particular manner by the special agreement, the general covenant must be sustained -to that limit, otherwise the agreement could not stand together as a whole, but would be inconsistent with itself.
The part of the lease important to the question is as follows: “ The party of the first part agrees to allow the party of the second part to appropriate the amount, say $1000, in improving the branches and banks on. said place, provided so much be necessary to enable the party of the second part to make a crop. The party of the second part agrees to advance one-half of the amount ($500) in equal amount with the party of the first part until the sum of one thousand dollars ($1000) has been expended in making the repairs aforementioned, provided so much be necessary; and the party of the first part further agrees, that should one thousand dollars ($1000) prove insufficient to make the repairs aforesaid thorough, he will advance something more, on being advised, so far as to render the repairs complete, and to *113furnish a flat at his own expense to enable the party of the first part to do the work of repairs. The party of the second part agrees to pay the balance of the rent on the 1st day of January, 1879, and to return the plantation to the owner on said day in good repair.”
According to this agreement a sum of $1000 was to be made up to make the repairs, the plaintiff contributing to that sum $500 and the defendants a like sum. The advance made by the defendants was to be credited on account of the annual rent of $1000, and the balance on the rent was to be paid by the defendants at the expiration of the lease. The defendants nowhere covenant expressly that they will make the whole'repairs that might be necessary independent of the sufficiency of the sum supplied under the contract for that purpose, and their agreement in that respect cannot be extended by'implication, because such implication would conflict with the agreement of the plaintiff to extend the amount of $1000 to an indefinite amount beyond that sum. For this purpose it is unimportant to inquire whether the contract contemplates merely a small advance or such as circumstances might render necessary, for in either case the idea that further improvements should call for further advances, whether large or small, on the part of the plaintiff, and for no such advance on the part of the defendants, is in irreconcilable conflict with an implication that the defendant was bound to indefinite repairs. This conclusion is aided by the circumstances that the agreement, considered at large, recognizes the duty of repair as resting on the plaintiff, and only demands of the defendants an advance payment of rent. It follows, then, that if the class of repairs upon which the plaintiff claims to have expended the money demanded of the defendants, are embraced in those repairs that are the subject of the special agreement, then the limit of the duty of repair imposed by the lease on the defendants was to the expenditure of such sums as should be supplied by the plaintiff for that purpose, including the limited advance to be made by themselves.
The agreement speaks, in one place, of the subject of the special expenditure as “ improvements,” and in another place as *114“ repairs,” so that it must be concluded that all needed improvements and repairs were intended to be provided for. The improvements and repairs to be made are not confined by any expression whatever to cases where the necessity of the cause existed at the date of the lease. It is not competent to insert such a limitation in the • language on the ground afforded by the evidence in the case, that a large amount of repairs were called for at the date of the lease, as that would be making a contract for the parties rather than interpreting the contract made by themselves. The object of such improvements and repairs is stated, namely, “ to enable the party of the second part to make a crop.” To make a crop is to plant, cultivate and harvest it, and we must understand the contract to use it in that sense. It is competent to look to the object of an agreement to define and limit the means proper for attaining that object where no particular means are specified or excluded.
The question, then, presents itself whether an injury sustained by the premises after the date of the lease of such a nature as to interfere with the making of a crop, would have been a proper object for the expenditure of the fund specially applicable to improvements and repairs. It is clear that it would have been. Such being the case, it must be concluded that the repairs made by the plaintiff in their nature belong to the class provided for in the special agreement.
Whether the necessity for these repairs arises from an ordinary or extraordinary casualty is immaterial, for the agreement draws no such distinction, and the rights of the parties must be determined by the agreement alone.
In view of the foregoing conclusions it is unnecessary to consider the limit of the plaintiff’s obligation to make-repairs, for the defendants’ obligation being limited the plaintiff’s demand in excess of that limitation must fail. Nor is it necessary to put 'a precise construction on the covenant to return in good order, it being sufficient for the purposes of the present case to say that that covenant did not impose any general obligation to make repairs in excess of what had been provided for in that part of the agreement that professed specially to deal with that subject.
*115It is clear that the conclusions of the Circuit judge are corTect. The appeal must be dismissed.
McIver and McGowan, A. J.’s, concurred.